         Case 3:18-cv-01114-MPS Document 63 Filed 10/03/19 Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

  PENNSYLVANIA HIGHER EDUCATION
  ASSISTANCE AGENCY,                                                   No. 3:18-cv-1114 (MPS)

            Plaintiff,


            v.


  PEREZ et at.,

            Defendants.

                                         SCHEDULING ORDER

       The Court has reviewed the parties’ supplemental Rule 26(f) Report, ECF No. 62, and

orders that the following deadlines shall apply:

        •        Dispositive motions are due by November 20, 2019. Any party that wishes to file a
                 dispositive motion must do so by this deadline. Any responses shall be filed by
                 December 20, 2019. Any replies shall be filed by January 10, 2020. No sur-replies
                 will be permitted. The Federal Defendants may file a statement indicating their
                 position, if they so choose, by December 20, 2019, and a supplemental statement
                 indicating their position, if they so choose, by January 10, 2020. The page limits set
                 forth in the local rules apply to such statements, as well as to all briefs.

        •        The Federal Defendants state that “[t]he waiver of sovereign immunity on which the
                 Court relied, section 702 of the APA, by its own terms applies only in actions that
                 state a claim against ‘an agency or an officer or employee [of the United States]’,
                 which this case does not.” ECF No. 62 at 3. Because this particular objection to the
                 Court’s subject matter jurisdiction was not briefed by the parties previously, and
                 because the Court has an obligation to ensure that it has subject matter jurisdiction,
                 the Court hereby orders the following additional briefing. The Plaintiff shall file by
                 November 20, 2019 a brief explaining why sovereign immunity does not require
                 dismissal of the Federal Defendants as parties in light of (1) the Court’s ruling that the
                 complaint does not state a claim against them; and (2) the following quoted language
                 in 5 U.S.C. § 702: “An action in a court of the United States seeking relief other than
                 money damages and stating a claim that an agency or an officer or employee thereof
                 acted or failed to act in an official capacity or under color of legal authority shall not
                 be dismissed . . . on the ground that it is against the United States or that the United
                 States is an indispensable party” (emphasis added). This brief shall be limited to 20
                 pages. The Federal Defendants may file a response by December 20, 2019 setting
                 forth their position on the same issue. This response shall also be limited to 20 pages.
         Case 3:18-cv-01114-MPS Document 63 Filed 10/03/19 Page 2 of 2



         •   If the case is not resolved on summary judgment, the joint trial memorandum will be
             due thirty (30) days from the date of the Court’s decision on the motion.

         •   The case will be considered trial ready thirty (30) days after the filing of the joint trial
             memorandum.


IT IS SO ORDERED.

                                                /s/
                                                Michael P. Shea, U.S.D.J.
Dated:          Hartford, Connecticut
                October 3, 2019




                                                   2
